Title: From George Washington to Major General Israel Putnam, 12 May 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Morris Town May 12th 1777.

I have just received your favour of the 10th.
Of the Troops coming on and to come on from Bristol, you are to detain at your post all the Marylanders, Colo. Hazen’s Regiment of Pennsylvania, and that of Delaware, the others must be sent on immediately to the places where their respective Corps are stationed.
Your application to General Mifflin for tents, was right, and must be repeated, as we have none here. I have instructed him, in future, to forward a sufficiency of tents, with every detachment that marches from Philadelphia, which I suppose will be accordingly done.
I do not recollect, that any officers have been returned in exchange for those you mention; proper notice will be taken respecting them.
The intelligence you communicate, and that received from Mr Mercereau, in concurrence with what I have received from other quarters, make it pretty evident, the Enemy have it in intention to evacuate the Jerseys. You will be attentive to their motions, and give me immediate information of every thing you can discover tending to unfold their designs and ascertain the time when they will be ripe for execution. As to Mrs Busy’s tale, the whole seems to be a fiction, and makes me suspect she has been sent out for some ill purposes, and that her story is only a contrivance to cover them. I wish she had been taken care of, and scrutinously examined.
With respect to the prisoners sentenced to die, you are the best judge of the circumstances of their crime and of the characters of the men, and if either of them should appear to you, in other respects, as well as in this instance, worthy of severity, I think it would be well, for example sake, to inflict the punishment on him, and pardon the others, especially as the Regiment, to which they belong, has been particularly addicted to the mischeivous and hateful practice of desertion; But if there are any palliating considerations, or if the general conduct of the men has been pretty good, I should wish you to incline to the side of lenity. Rigour, in our present dispersed situation, would not have its full effect.

You will get yourself immediately ready to resign your command at Princeton, to the first Genl Officer that arrives at your post; to General Weedon, if no other joins you before. Give him full and accurate instructions, as to every thing necessary for the discharge of his duty, acquaint him with your Situation, Strength, orders, disposition, views and every matter relative to the command. When you have done this, you are to repair to Morris Town with your baggage &ca. Your destination will then be to take the command of the posts on the other side of the North River; Peeks Kill and its dependencies. I am with great regard Dear Sir, Your Most Obedt Servt

G. Washington

